Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.

Claims
Claims 1, 2, and 3 have been amended. Claims 1-7 are rejected and pending in the application. This action is Final. 

Response to Arguments

Applicant Argues 
The candidate of search term in the present invention relates to each page of the material (e.g., page | of one power point document) and the candidate of search term of each page of the material, which is extracted from the topic word, may be different from the term in material in each page of the material.

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 2 similarly recites a search material information storage device (23) comprising: a term extraction unit (3) that extracts a term in material that is a term included in each page of material; a topic word storage unit (9) that stores a topic word associated with the term in material; a topic word extraction unit (11) that extracts the topic word associated with the term in material from the topic word storage unit (9); a search term candidate extraction unit (13) that extracts a candidate of search term of each page of the material from the topic word extracted by the topic word extraction unit (11). The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a storage device”, “search material information storage”, “a term extraction unit”, “a topic word storage unit”, “a topic word extraction unit”, “a search term candidate extraction unit.”  Thus, claims 1 and 3 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “a term extraction unit (3) that extracts a term in material that is a term included in each page of material” encompasses mentally a person and writing on paper terms in material that is a term included in each page of material. Next, “a topic word storage unit (9) that stores a topic word associated with the term in material” encompasses a person wring on paper a topic word associated with the term in material. In addition, “a topic word extraction unit (11) that extracts the topic word associated with the term in material from the topic word storage unit” encompasses mentally a person and writing on paper a topic word associated with the term in material from the topic word paper. Further, “a search term candidate extraction unit (13) that extracts a candidate of search term of each page of the material from the topic word extracted by the topic word extraction unit” encompasses a person mentally extracting a candidate of search term of each page of the material from the topic word extracted by the topic word paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1 and 3 similarly recites no additional limitations other than “a storage device”, “search material information storage”, “a term extraction unit”, “a topic word storage unit”, “a topic word extraction unit”, “a search term candidate extraction unit” implementing the limitations. The computer is recited at a high-level of generality (i.e., extract a term…etc., stores a topic word…etc., extracts the topic word…etc., and extracts a candidate…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 As discussed above, claims 1 and 3 similarly recites “a computing device”, “graphical user interface”, “display”, “a processor”, “a memory”, and “a communication interface” implementing the limitations. The computer is recited at a high-level of generality (i.e., retrieve…raw data from a plurality…etc., receive…at least one target document…etc., convert…the raw data into structured data…etc., refine the at least one target document…etc., generate at least one structured data set…etc., display…the graphical element…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 3 are not patentable eligible under 35 USC 101. 

The limitations of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitations of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 3. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a term extraction unit that extracts…etc.”, “a keyword storage unit that stores…etc.”, and “a topic word storage unit that stores…etc.”, “a topic word extraction unit that extracts…etc.”, “a search term candidate extraction unit that extracts…etc.”, “a search term candidate display unit that makes…etc.”, “a search term input unit that receives…etc.”, and “a material search information storage unit that stores…etc.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification (page 2, paragraph[0006]) identifies a computer device structure and software for implementing the claim limitations a term extraction unit (3) that extracts…etc.”, “a topic word storage unit (9) that stores …etc.”, and “a topic word extraction unit (11) that extracts the topic…etc.”, “a search term candidate extraction unit (13) that extracts…etc.” and do not raise any concerns under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).

	Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Publication (2015/0278345; hereinafter: Lu) in view of Okamoto et al. U.S. Patent Publication (2008/0319746; hereinafter: Okamoto)
Claims 1 and 3
As to claims 1 and 3, Lu discloses a search material information storage device (23) comprising: 
a term extraction unit (3) that extracts a term in material that is a term included in each page of material (figure 2, element 14, paragraph[0049], “Further optionally, based on the technical solution of the embodiment shown in FIG. 1, step 101A4 “Acquiring a fourth keyword having a fourth relevance to the current page” includes: extracting the keyword in the content of the current page according to a preset rule, and using the extracted keyword as the fourth keyword having the fourth relevance to the current page…etc.”); 
a search term candidate extraction unit (13) that extracts a candidate of search term of each page of the material from the topic word extracted by the topic word extraction unit (11) (paragraph[0086]-paragraph[0088], “configured to acquire a fourth keyword having a fourth relevance to the current page, where the fourth keyword having the fourth relevance is a keyword that is extracted from content of the current page according to a preset rule; and a determining unit, configured to use the acquired keyword or the acquired keywords as the recommended topic or the recommended topics associated with the topic of the current page…etc.”).

Lu does not appear to explicitly disclose a topic word storage unit (9) that stores a topic word associated with the term in material; 
a topic word extraction unit (11) that extracts the topic word associated with the term in material from the topic word storage unit (9); 

However, Okamoto discloses a topic word storage unit (9) that stores a topic word associated with the term in material (paragraph[0042], “The topic keyword structure storage unit 17 stores the current event keywords and their structure generated by the topic keyword structure generating unit 15…etc.”); 
a topic word extraction unit (11) that extracts the topic word associated with the term in material from the topic word storage unit (9) (paragraph[0042]-[0043], “When the topic structurization determination unit 16 finishes all topic structurization processing, the genre estimation unit 20 attaches genre information to all the topic keywords or all topic clusters stored in the topic keyword structure storage unit 17…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Lu with the teachings of Okamoto to store topic terms which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Lu with the teachings of Okamoto to discover popular topics and current event information (Okamoto: paragraph[0005]). 

Claim 4
As to claim 4, the combination of Lu and Okamoto discloses all the elements in claim 1, as noted above, and Okamoto further disclose a non-transitory computer readable recording medium that records the program according to claim 3 (claim 23, “A computer readable storage medium…etc.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Publication (2015/0278345; hereinafter: Lu) in view of Okamoto et al. U.S. Patent Publication (2008/0319746; hereinafter: Okamoto) and further in view of Non Patent Publication translation of Foreign Patent (JP2002189734A; hereinafter Nagatsuka) further in view of Bhatia et al. U.S. Patent Publication (2014/0010520; hereinafter: Bhatia)


Claim 2
As to claim 2, the combination of Lu and Okamoto discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a search term candidate display unit (17) that makes a display unit (15) display the candidate of search term extracted by the search term candidate extraction unit (13); 
a search term input unit (19) that receives an input indicating being a search term among candidates of search term displayed on the display unit (15);
 a material search information storage unit (21) that stores the search term input by the search term input unit (19) and information related to each page of the material in an associated manner. 

However, Nagatsuka further disclose comprising: 
a search term candidate display unit (17) that makes a display unit (15) display the candidate of search term extracted by the search term candidate extraction unit (13) (paragraph[0008], “A word extraction unit for extracting the word, a word importance calculation unit for calculating the importance of the extracted word, a search word candidate determination unit for determining a search word candidate from the extracted word based on the importance, and the search word A search word candidate character number calculation unit that calculates the number of candidate characters, a search word candidate character type determination unit that determines the character type of the search word candidate, and a search by applying the number of characters and the character type of the search word candidate to a search word determination rule….etc.”); 
a search term input unit (19) that receives an input indicating being a search term among candidates of search term displayed on the display unit (15) (paragraph[0039], “The search term designating unit 116 can designate a phrase used as a search term by the user from the search term candidates stored in the excluded search term storage unit 115. This can be realized by presenting the exclusion search word to the user in a list display and instructing the phrase used as the search word with a pointing device such as a mouse…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Lu with the teachings of Okamoto and Nagatsuka to tag documents which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Lu with the teachings of Okamoto and Nagatsuka to determine a retrieval word and use it for retrieval processing (Nagatsuka: paragraph[0004]). 

Nagatsuka do not appear to explicitly disclose a material search information storage unit (21) that stores the search term input by the search term input unit (19) and information related to each page of the material in an associated manner.

However, Bhatia discloses a material search information storage unit (21) that stores the search term input by the search term input unit (19) and information related to each page of the material in an associated manner (paragraph[0029]-paragraph[0030], “In step 206, slide presentation program 104 receives one or more subject matter tags, one or more audience tags, slide presentation times, and priority information. Subject matter tags are utilized to categorize the slide on the basis of the slide content….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Lu with the teachings of Okamoto, Nagatsuka, and Bhatia to store data related to a presentation slide which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Lu with the teachings of Okamoto, Nagatsuka, and Bhatia to dynamically manage slides in a slide presentation (paragraph[0005]).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
August 13, 2022

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000